Citation Nr: 1501785	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for tension headaches (headaches) prior to January 31, 2013, and in excess of 30 percent thereafter.  

2.  Entitlement to an increased disability rating for a low back disability currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, to include additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a November 2009 rating decision the RO denied a higher rating for the Veteran's low back disability and a September 2010 rating decision the RO granted service connection for headaches and assigned a noncompensable rating, effective February 3, 2010.  A March 2013 rating decision granted a 30 percent rating for tension headaches, effective January 31, 2013.


FINDINGS OF FACT

1.  The Veteran's headache disability has been productive of monthly bouts of occipital headaches with nausea throughout the appeal period; however, the preponderance of the evidence shows the disability is not manifested by prolonged, completely debilitating prostrating attacks productive of severe economic inadaptability.

2.  Throughout the appeal, the Veteran's low back disability has not been productive of flexion of 30 degrees or less; unfavorable or favorable ankylosis; or incapacitating episodes having a total duration of at least 4 weeks.

3.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in a disability analogous to moderate incomplete paralysis of the sciatic nerve.

4.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in a disability analogous to moderate incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  Effective February 3, 2010, the criteria for a disability rating of 30 percent, and no more for headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2014).

2.  The criteria for a rating higher than 20 percent for a low back disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.59, 4.71a, DC 5237 (2014).

3.  Throughout the appeal, the criteria for a separate 20 percent rating for left lower extremity moderate incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2014).

4.  Throughout the appeal, the criteria for a separate 20 percent rating for right lower extremity moderate incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

As to the issue of a higher rating for headaches, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the issue of a higher rating for a low back disorder, the notice requirements were accomplished in the May 2008 letter that was provided before the decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim and to establish a disability rating or effective date for the disability, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records and lay statements have been obtained.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.

VCAA also requires VA to provide an examination when such an examination is necessary to make a decision on the claims.  38 U.S.C.A. §5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was afforded VA examinations in August 2008, October 2009, June 2010, and January 2013.  The Board finds these examinations to be adequate because the examiners described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the service-connected disabilities will be fully informed, and supported all conclusions with analysis that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  


II.  Higher Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

A.  Headaches

The Veteran is in receipt of a noncompensable rating for his headaches prior to January 31, 2013, and a 30 percent rating thereafter under Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating for migraine headaches is warranted where there are characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A maximum rating of 50 percent is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The phrase "productive of economic inadaptability" does not require that a veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent disability rating is warranted throughout the appeal.  

On VA examination in June 2010, the Veteran reported weekly headaches with severe headaches occurring two times per month that are associated with sensitivity to light and sound.  Further, he reported that his headaches are located at the back of his neck and radiates to the bilateral temple area.  His headaches are relieved with medication.  In December 2011, the Veteran's wife submitted a letter stating that the Veteran's headaches involve constant pain that are associated with dizziness and nausea that requires him to lay down at times.  In his December 2011 written statement, the Veteran reported twice weekly headaches lasting eight hours that are associated with nausea.  VA examination in January 2013 educed that the Veteran suffers from prostrating attacks of non-migraine pain two to three times a week.  His headaches, diagnosed as tension headaches are productive of changes in vision, nausea, and head pain on both sides of the head; require pain medication for relief; and, according to the examiner, are prostrating, non-migraine headaches.  

Based on this evidence of prostrating attacks of non-migraine headache pain each month, the Board finds that the evidence supports a rating of 30 percent throughout the appeal.  A maximum rating of 50 percent is not warranted as the Veteran does not have completely prostrating and prolonged attacks productive of severe economic inadaptability.  Indeed, according to the January 2013 VA examiner, the Veteran's headache condition does not impact his ability to work.  Accordingly, based on the evidence of record, the Board finds that the criteria for the highest rating of 50 percent under Diagnostic Code 8100 are not met at any time during the appeal and a staged rating is in turn not warranted.  Fenderson.

B.  Low Back 

The Veteran seeks a higher rating for his low back disability, which includes degenerative disc disease.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).   

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's back disability.  

On VA examination in August 2008, the Veteran complained of constant pain, eight or nine out of ten on the pain scale that radiates down his bilateral lower extremities.  He denied flare-ups.  Range of motion testing of the low back found forward flexion to 45 degrees with pain beginning at 0 degrees and no change after repetition; extension to 15 degrees with pain beginning at 0 degrees and no change after repetition; right and left lateral flexion to 15 degrees with pain beginning at 0 degrees and no change after repetition; and right and left lateral rotation to 15 degrees with pain at 0 degrees and no change after repetition.  The examiner noted that active range of motion did not produce any weakness, fatigue, or incoordination.  Further, the Veteran reported that he never missed work due to his back pain but has left work early three times due to back pain.

On VA examination in October 2009, the Veteran denied flare-ups.  On physical examination, range of motion was forward flexion of 50 degrees with painful motion beginning at 0 degrees, extension of 20 degrees with painful motion beginning at 0 degrees, right and left lateral flexion of 20 degrees with painful motion at 0 degrees, and he was unable to perform right and left lateral rotation.  He was unable to perform repetitive use testing with three repetitions.  The examiner noted no effect of incoordination, fatigue, weakness or lack of endurance.  

On VA examination in January 2013, the Veteran reported moderate to severe daily back pain.  The Veteran denied flare-ups.  Range of motion testing of the lumbar spine found forward flexion to 60 degrees with pain beginning at 0 degrees and this decreased to 40 degrees after repetition; extension to 25 degrees with pain beginning at 0 degrees and no change after repetition; right and left lateral flexion to 30 degrees with pain beginning at 0 degrees and no change after repetition; and right and left lateral rotation to 30 degrees with pain at 0 degrees and no change after repetition.  There was evidence of functional loss and/or functional impairment of less movement than normal and pain on movement.  The examiner noted tenderness to palpation of the lumbosacral spine and right lumbosacral myofascia.  The examiner also noted no guarding or muscle spasms of the thoracolumbar spine.  The Veteran reported the constant use of a back brace.  

The VA examiners found IVDS of the spine.  However, the Veteran has consistently denied incapacitating episodes over the past 12 months. 

The VA treatment records are consistent with the findings and conclusions set forth in the August 2008, October 2009, and January 2013 VA examination reports.    

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 20 percent, is not warranted based on range of motion because the evidence on file does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  The preponderance of the evidence is also against the finding of a higher rating under the formula for rating IVDS based on incapacitating episodes.  Even considering pain, weakness, and functional impairment, none of the findings would warrant a disability rating in excess of 20 percent based on range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).


Separate Evaluation for Neurological Impairment

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2014).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

As discussed above, the Veteran reported bilateral radicular pain at his August 2008 VA examination.  At this January 2013 VA examination, the Veteran reported moderate bilateral lower extremity pain and numbness.  The VA examiner noted decreased reflexes and sensation in the left ankle.  VA treatment records show a consistent report of bilateral radicular pain, numbness, and weakness.  Thus, the Veteran has moderate radiculopathy to include pain and numbness bilaterally.  The Board finds that based on the lay and medical evidence that the Veteran has moderate radiculopathy of the right and left lower extremities.  Resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports his entitlement to separate 20 percent ratings, and no more, under Diagnostic Code 8520, for radiculopathy of the right and left lower extremities.

The Board must consider other neurological associations.  The competent evidence does not reflect any other objective neurologic abnormalities associated with the low back disability, so as to warrant a separate evaluation on that account.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's low back and headache disabilities.  The manifestations of the Veteran's low back disorder, including limitations of range of motion, are specifically contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and associated neurological abnormalities of the bilateral lower extremities.  Further, his headaches are productive of nausea and bitemporal head pain, and these symptoms are contemplated by the assigned rating criteria.  Notably, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  Here, the Veteran's low back and headache disabilities are before the Board and there is no indication in the record that his low back and headaches, together with his other service-connected disabilities, are not contemplated by the schedular criteria.  Significantly, he has not argued that the combined effects of his service-connected disabilities are not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his back and headache disabilities prevent him from obtaining and maintaining substantially gainful employment.  As such, further consideration of Rice is not warranted.  


ORDER

A disability rating of 30 percent for headaches, throughout the appeal period, is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 20 percent for a low back disability, is denied.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 20 percent, for radiculopathy of the left lower extremity, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 20 percent, for radiculopathy of the right lower extremity, is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


